Title: [Fryday March 15. 1776.]
From: Adams, John
To: 


      Fryday March 15. 1776. Congress resolved itself into a Committee of the whole to take into Consideration the State of New York, and after some time the President resumed the Chair and Mr. Harrison reported, that the Committee have come to certain Resolutions. These may be seen in the Journal and relate wholly to the defence of New York.
      This is the first Appearance of Mr. Harrison as Chairman of the Committee of the whole. The President Mr. Hancock had hitherto nominated Governor Ward of Rhode Island to that conspicuous distinction. Mr. Harrison had courted Mr. Hancock, and Mr. Hancock had courted Mr. Duane, Mr. Dickenson and their Party, and leaned so partially in their favour, that Mr. Samuel Adams had become very bitter against Mr. Hancock and spoke of him with great Asperity, in private Circles, and this Alienation between them continued from this time till the Year 1789, thirteen Years, when they were again reconciled. Governor Ward was become extreamly Obnoxious to Mr. Hancocks Party by his zealous Attachment to Mr. Samuel Adams and Mr. Richard Henry Lee. Such I supposed were the motives which excited Mr. Hancock, to bring forward Mr. Harrison.
      Although Harrison was another Sir John Falstaff, excepting in his Larcenies and Robberies, his Conversation disgusting to every Man of Delicacy or decorum, Obscaene, profane, impious, perpetually ridiculing the Bible, calling it the Worst Book in the World, yet as I saw he was to be often nominated with Us in Business, I took no notice of his Vices or Follies, but treated him and Mr. Hancock too with uniform Politeness. I was however, too intimate with Mr. Lee, Mr. Adams, Mr. Ward &c. to escape the Jealousy and Malignity of their Adversaries. Hence I suppose the Calumnies that were written or otherwise insinuated into the Minds of the Army that I was an Enemy to Washington, in favour of an annual Election of a General, against Enlisting Troops during the War &c. &c. all utterly false and groundless.
     